DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 6 reads “the block”. The examiner believes the line should read “the current block”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the word “predication” is recited in line 3. The examiner believes there is a typo and the word should read “prediction”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: line 3 reads “the neighboring samples”. The examiner believes the line should read “the neighboring samples of the current block”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: line 7 reads “the block”. The examiner believes the line should read “the current block”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: the word “predication” is recited in line 3. The examiner believes there is a typo and the word should read “prediction”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham Van et al. (US 2020/0221099).

Regarding claim 1 Pham Van discloses a method for video decoding in a decoder, comprising: 
decoding prediction information of a current block from a coded video bitstream (Video Decoder 300 performing prediction processing in Figure 14), the prediction information indicating that a prediction of the current block is at least partially based on an inter prediction (video decoder performing prediction in an inter-intra prediction mode – [0096]; note inter samples are used in the inter-intra prediction mode and inter samples are obtained via inter prediction); and 
reconstructing at least a sample of the current block as a combination of a result from the inter prediction and neighboring samples of the block that are selected based on a position of the sample (in inter-intra prediction mode the video decoder blends the above and left samples, inter predicted samples and intra predicted samples – [0095]).

Regarding claim 12 Pham Van discloses the method of claim 1, further comprising: combining the result from the inter prediction with the neighboring samples that are selected based on the positon of the sample and reconstructed based on inter predictions (in inter-intra prediction mode the video decoder blends the above and left samples, inter predicted samples and intra predicted samples – [0095]).

Claim 15 corresponds to the apparatus performing the method of claim 1. Therefore, claim 15 is being rejected on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Liu et al. (US 2021/0266585).

claim 2 Pham Van discloses the method of claim 1, wherein the prediction information is indicative of an intra-inter prediction mode that uses a combination of an intra prediction and the inter prediction of the current block (video decoder performing prediction in an inter-intra prediction mode – [0096]; in inter-intra prediction mode the video decoder blends the above and left samples, inter predicted samples and intra predicted samples – [0095]).
However, fails to explicitly disclose excluding a motion refinement based on a bi-directional optical flow from the inter prediction of the current block.
In his disclosure Liu teaches excluding a motion refinement based on a bi-directional optical flow from the inter prediction of the current block (determining the enabling/disabling of BIO – [0200]; enabling BIO via a flag – [0242, 0244, 0361]; note when BIO is disabled/ flag does not signal for BIO, BIO is excluded; it is further noted BIO is a motion refinement based on bi-directional optical flow)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liu into the teachings of Pham Van because such incorporation improves the quality of decompressed or decoded digital video (par. [0045]).

Claim 16 corresponds to the apparatus performing the method of claim 2. Therefore, claim 16 is being rejected on the same basis as claim 2.

Claims 3-4, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Van Der Auwera et al. (US 2020/0162728).

Regarding claim 3 Pham Van discloses the method of claim 1. However, fails to explicitly disclose determining a usage of a position dependent prediction combination (PDPC) on the inter prediction based on the predication information; and reconstructing the sample in response to the determination of the usage of the PDPC on the inter prediction.
In his disclosure Van Der Auwera teaches determining a usage of a position dependent prediction combination (PDPC) on the inter prediction based on the predication information; and reconstructing the sample in response to the determination of the usage of the PDPC on the inter prediction (PDPC involving generating inter-prediction blocks for a current block – [0005]; syntax indicating usage of PDPC – [0287]; decoder performing the PDPC that generates inter-prediction blocks – [0311-0315]).
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Van Der Auwera into the teachings of Pham Van because such incorporation increases the coding efficiency by encoding the same amount of video data using fewer bits.

Regarding claim 4 Pham Van discloses the method of claim 3. However, fails to explicitly disclose receiving a flag that is indicative of the usage of the PDPC.

It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Van Der Auwera into the teachings of Pham Van because such incorporation increases the coding efficiency by encoding the same amount of video data using fewer bits.

Regarding claim 11 Pham Van discloses the method of claim 1. However, fails to explicitly disclose wherein disregarding a neighboring sample in a calculation of the combination when a distance of the neighboring sample to the sample is larger than a threshold.
In his disclosure Van Der Auwera teaches disregarding a neighboring sample in a calculation of the combination when a distance of the neighboring sample to the sample is larger than a threshold (performing PDPC on samples within a certain distance – [0206]).
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Van Der Auwera into the teachings of Pham Van because such incorporation increases the coding efficiency by encoding the same amount of video data using fewer bits.

Claim 17 corresponds to the apparatus performing the method of claim 3. Therefore, claim 17 is being rejected on the same basis as claim 3.

Claim 18 corresponds to the apparatus performing the method of claim 4. Therefore, claim 18 is being rejected on the same basis as claim 4.

Claims 5, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Van Der Auwera et al. (US 2020/0162728) further in view of Zhao et al. (US 2017/0280162).

Regarding claim 5 Pham Van discloses the method of claim 3. However, fails to explicitly disclose decoding a first flag for an intra-inter prediction mode that uses a combination of an intra prediction and the inter prediction of the current block; and decoding, when the first flag indicates a true for the intra-inter prediction mode, a second flag that is indicative of the usage of the PDPC.
In his disclosure Zhao teaches decoding a first flag for an intra-inter prediction mode that uses a combination of an intra prediction and the inter prediction of the current block; and decoding, when the first flag indicates a true for the intra-inter prediction mode, a second flag that is indicative of the usage of the PDPC (flag set to a value of 1 that indicates that a mixture of inter and intra coding is allowed – [0081]; PDPC flag – [0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhao into the teachings of Pham Van because such incorporation improves the results of the prediction process.

claim 9 Pham Van discloses the method of claim 3. However, fails to explicitly disclose determining whether the current block meets a block size condition that limits an application of the PDPC in a reconstruction of the current block; and excluding the application of the PDPC in a reconstruction of at least one sample of the current block when the block size condition is met.
In his disclosure Zhao teaches determining whether the current block meets a block size condition that limits an application of the PDPC in a reconstruction of the current block; and excluding the application of the PDPC in a reconstruction of at least one sample of the current block when the block size condition is met (conditioning the signaling of PDPC flags and indices for a block that meets or exceeds the threshold block size – [0099]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhao into the teachings of Pham Van because such incorporation improves the results of the prediction process.

Regarding claim 10 Pham Van discloses the method of claim 9. However, fails to explicitly disclose wherein the block size condition depends on a size of a virtual process data unit.
In his disclosure Zhao teaches wherein the block size condition depends on a size of a virtual process data unit (virtual block – [0093]; detecting that a virtual block meets the threshold size for signaling of coding tool – [0094]; it is noted PDPC is a coding tool).


Claim 19 corresponds to the apparatus performing the method of claim 5. Therefore, claim 19 is being rejected on the same basis as claim 5.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Lai et al. (US 2020/0204824).

Regarding claim 7 Pham Van discloses the method of claim 1. However, fails to explicitly disclose further comprising: applying a filter on the neighboring samples of the current block; and reconstructing the sample of the current block as a combination of the result from the inter prediction and the filtered neighboring samples of the current block.
In his disclosure Lai teaches applying a filter on the neighboring samples of the current block; and reconstructing the sample of the current block as a combination of the result from the inter prediction and the filtered neighboring samples of the current block (having an Intra-Inter prediction mode in which an intra predictor is obtained by applying a filter to neighboring pixels – [0071]; it is noted in an Intra-Inter mode an inter predictor is combined with an intra predictor).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Zhang et al. (US 2021/0144366).

Regarding claim 8 Pham Van discloses the method of claim 1. However, fail to explicitly disclose reconstructing, the sample of the current block using the neighboring samples of the current block without an application of a filter on the neighboring samples.
In his disclosure Zhang discloses reconstructing, the sample of the current block using the neighboring samples of the current block without an application of a filter on the neighboring samples (position-dependent intra prediction sample filtering process is not conducted for intra-prediction used in inter-intra prediction – [0446]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Pham Van because such incorporation improves the results of the prediction process.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van et al. (US 2020/0221099) in view of Van Der Auwera et al. (US 2020/0162728) further in view of Zhang et al. (US Patent No. 11,115,676).

Regarding claim 13 Pham Van discloses the method of claim 3. However, fails to explicitly disclose decoding a flag that is indicative of the usage of the PDPC when the prediction information is indicative of a merge mode.
In his disclosure Zhang discloses decoding a flag that is indicative of the usage of the PDPC when the prediction information is indicative of a merge mode (not performing PDPC for merge candidate – Example 8, col. 27).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Pham Van because such incorporation improves compression performance (col.5, line 51).

Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482